Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 1 of 3




                    EXHIBIT B
        Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     December 1, 2019

BY EMAIL

Gerald B. Lefcourt, Esq.
Faith Friedman, Esq.
1841 Broadway Suite 910
New York, NY 10023
Email: lefcourt@lefcourtlaw.com
Email: ffriedman@lefcourtlaw.com

       Re:      United States v. Andrey Kukushkin, No. 19 Cr. 725 (JPO)

Dear Counsel:

        The Government writes in response to your letter dated November 26, 2019, requesting,
pursuant to 18 U.S.C. § 3504, that the Government affirm or deny whether the defendants or their
alleged co-conspirators have been the subject of certain forms of surveillance.

        As we have previously told you, the Government did not obtain or use Title III intercepts
in the course of this investigation. Additionally, the Government does not intend to use any
information that was obtained or derived from the Foreign Intelligence Surveillance Act or the
other forms of surveillance identified in your letter. To the extent your letter is intended as a
request for discoverable materials under Rule 16 of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150, 154 (1972), the
Government has already begun producing Rule 16 discovery and will continue to do so on a rolling
basis. As noted in our letter dated November 18, 2019, the Government recognizes its obligations
under Brady and its progeny, and to the extent such material exists, will provide timely disclosure
as such material comes to light. Similarly, also as noted in our November 18, 2019 letter, the
Government will provide Giglio material in a timely manner prior to trial.

        With respect to your request under 18 U.S.C. § 3504 that the Government indicate whether
the defendants and their alleged co-conspirators have been the subjects of certain forms of
surveillance, that request is solely based on conjecture. Mere suspicions and conjecture do not
trigger the Government’s duty to respond under Section 3504. See, e.g., United States v. Dien,
598 F.2d 743, 746 (2d Cir. 1979) (deeming “frivolous” a request for information under § 3504
when the request lacked “any substantial support for the claim of illegality,” and holding that such
request “triggered no obligation” for the government to respond); United States v. Yanagita, 552
F.2d 940, 943 (2d Cir. 1977) (a request “may not be based upon mere suspicion but must at least
appear to have a ‘colorable’ basis before it may function to trigger the government’s obligation to
respond under § 3504” (internal citation omitted)). The “imagine[d]” use of surveillance
         Case 1:19-cr-00725-JPO Document 45-2 Filed 12/12/19 Page 3 of 3
                                                                                             Page 2


techniques described in your letter, based solely on the fact that the case involves “foreign
nationals, foreign communications, foreign travel, and the like,” is not a basis for requiring a
response under Section 3504. (Nov. 26, 2019 Ltr. at 1). Moreover, your request under Section
3504 is also premature, because Section 3504 applies by its terms only to proceedings and not to
discovery. See § 3504(a)(1) (“In any trial, hearing, or other proceeding in or before any court,
grand jury, department, officer agency, regulatory body, or other authority of the United States . .
. upon a claim by a party aggrieved that evidence is inadmissible because it is the primary product
of an unlawful act . . . the opponent of that claim shall affirm or deny the occurrence of the alleged
unlawful act.” (emphasis added)). Finally, your request fails to identify any unlawful act or
specific evidence derived as a result of any unlawful act. Accordingly, because your request is
premature, insufficient, and based only on conjecture, it does not provide a basis for a response
under Section 3504.


                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York

                                         By: _____/s/_______________________
                                             Rebekah Donaleski
                                             Nicolas Roos
                                             Douglas Zolkind
                                             Assistant United States Attorneys
                                             (212) 637-2423/2421/2418

Cc: All Defense Counsel (by email)
